Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The amendments filed on Aug. 19, 2021 have been entered.  

Status of the Claims
Claims 1-20 are pending.  Claim 1 has been amended; claim 13 is withdrawn.  Claims 1-12 and 14-20 are now under consideration.  This Office Action is in response to the request for continued examination filed on Aug. 19, 2021.  

Information Disclosure Statement
References lined-through on the information disclosure statement(s) were not considered because they were not provided.  

OBJECTIONS/REJECTIONS MAINTAINED



Claim Rejections - 35 USC § 103 (Maintained)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over KLEINWAECHTER (US 2006/0029628; Pub. Feb. 9, 2006) in view of LITTAU (US 2006/0204466; Pub. Sep. 14, 2006) and optionally SCOTT (US 2009/0081153; Pub. Mar. 26, 2009).  
Kleinwaechter discloses fibrous tissue products for skin contact such as bathroom tissue, toilet tissue, etc., said tissue products comprising a cooling composition (e.g., as a lotion on said tissue products) (title; abstract; [0002]).  Kleinwaechter teaches that cooling compositions comprising menthol and camphor are known, but that these well-known coolant sensates have been found to cause many users an olfactory dislike, which has prevented widespread usage/acceptance of these sensates.  Additionally, menthol and camphor may also cause irritations at high dosages ([0011]).  Accordingly, there is a need to provide fibrous tissues that relieve discomfort without these compounds, that still maintain absorbency, strength, and softness ([0012]-[0013]).  Kleinwaechter specifically claims the exclusion of menthol and camphor (claim 2).  Kleinwaechter teaches 2-Isopropyl-N,2,3-trimethylbutyramide (i.e., the TRPM8 receptor triggering agent, N,2,3-trimethyl-2-isopropylbutanamide, of instant claim 4), commercially available under the trade name WS-23, as a suitable cooling sensate for the invention which causes decongestive sensation benefits ([0015], [0031], [0042]-[0043], [0045]; claim 7, 17).  
Kleinwaechter does not appear to teach a TRP receptor blocking agent.  
However, Littau discloses antimicrobial compositions for topical application to human skin, said compositions having skin health benefits (title; abstract).  The compositions may be a topical lotion (Table 5).  Littau teaches that the compositions comprise apritone (which is taught as part of a small group of preferred terpenoids), and teaches that apritone performs perform dual functions of increasing the efficacy of the antimicrobial components and preservatives while providing skin health benefits such as anti-irritancy and skin repair ([0041]-[0042]; claim 5).  
Likewise, Scott discloses antimicrobial compositions that may be in the form of lotions for topical application to the skin to reduce growth of a wide variety of microbes (e.g., bacteria, viruses, and fungi) (title; abstract; [0027]-[0030], [0065]).  The compositions comprise a (sesqui)terpenoid such as apritone, which can be derived from natural sources, and which enhances the antimicrobial effect ([0023], [0055]-[0056], [0099]; claims 11, 15).  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a known skin benefit agent in the lotion compositions of Kleinwaechter to provide an improved lotion-containing tissue product.  One would have been motivated to do so since apritone is known to increase the efficacy of the antimicrobial components and preservatives while providing skin health benefits such as anti-irritancy and skin repair.  Thus, by including apritone, one would expect to obtain a lotion-containing tissue product having anti-irritancy and skin repair properties.  Further, if an artisan wished to include antimicrobials in the lotion, one would have additional motivation to add apritone, with the expectation that it would increase the efficacy of antimicrobial compounds.  
Regarding claims 7-8, the instant specification fails to describe any special configurations, structures, or steps required to obtain the recited response times (see instant [0071], [0076]).  Thus, it is presumed that a fibrous structure including the recited agents meets these limitations, absent evidence to the contrary.  In fact, instant par. [0077] suggests that the claimed response times are a direct result of including the recited TRPM8 receptor triggering agent/TRP receptor blocking agent in the fibrous structure.  Burden is shifted to applicants to show otherwise.  
Regarding claims 10-11, these claims are drawn to the intended use of the claimed fibrous structures.  Applicants are reminded that the instant claims are product claims, not method claims.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Kleinwaechter directly teaches that the additives on the tissue surface are transferred to the skin during usage ([0008], [0013], [0033]-[0034], [0040]; claim 2).  Thus, they are capable of transferring the actives to any region of human skin.  
Regarding claims 12 and 14, Kleinwaechter teaches sensates are used in an amount of at least about 0.005% of the tissue weight or at least about 0.01% of the tissue weight.  If the sensate is incorporated with other materials, especially as a compound of a lotion on the tissue, then amounts of at least about 0.05% by weight of the lotion, or about 0.1% by weight of the lotion have been found to work satisfactorily.  Likewise, Littau teaches the terpenoid is preferably present in the composition in an amount from about 0.005 to about 5 wt.%, from about 0.05 to about 2.5 wt.%, and from about 0.1 to about 1.5 wt.% ([0042]).  Similarly, Scott teaches the amount of the (sesqui)terpenoid can vary over a wide range ([0056]).  Finally, the amount of active agent(s) is the quintessential result effective variable, the result being a greater (cooling) effect with more active (cooling) agent employed.  This is suggested by Kleinwaechter at par. [0034].  
Regarding claim 19, Kleinwaechter teaches the lotion may comprise tissue softening and/or debonding agents, emollients, immobilizing agents and mixtures thereof ([0033]).  
Regarding claim 20, Kleinwaechter teaches the fibrous tissue products can be single-ply or multi-ply ([0018]).  

Response to Arguments

Applicants' arguments have been fully considered but are not persuasive.  Applicants argue that it is not obvious to stimulate and block the same receptors, as applicants assert the cited art does not recognize this (response, p. 5).  
However, applicants' specification does not recognize this either (see the New Matter) rejection presented herein below.  Given that applicants claim the TRPM8 triggering agent and the TRP receptor blocking agent in a purely functional way (see the indefiniteness rejection presented herein below), it is unclear what compounds are encompassed by the claims.  To the extent that applicants intend the elected TRP receptor blocking compound (i.e., apritone) to meet the instant claim limitation (in conjunction with a TRPM8 receptor triggering agent), the rejections of record are maintained.  

NEW GROUNDS OF OBJECTION/REJECTION

Claim Rejections - 35 USC § 112(a) (or pre-AIA , 1st Paragraph)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112, first paragraph or 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The 
The response filed 8/19/21 has introduced NEW MATTER into the claims.  Amended claim 1 recites "one or more TRPM8 receptor triggering agents capable of stimulating a biological sensation and at least one TRP receptor blocking agent capable of blocking the biological sensation".  The specification does not support this limitation.  Support in the instant application is found for compositions comprising one or more TRPM8 receptor triggering agents (e.g., cooling agents) capable of stimulating a biological sensation (e.g., cooling) and at least one TRP receptor blocking agent capable of blocking other TRP receptors, such as TRPA1, TRPV, TRPV1, TRPA1V1, TRPV2, TRPV3, TRPV4 receptors that provide sensations such as warming, burning, and tingling when triggered (see instant par. [0003]).  Nowhere is blocking the TRPM8 receptor taught or suggested.  Further, written description support is lacking for the concept of stimulating and blocking the same receptor (and thus the same biological sensation), as is instantly claimed.  In the absence of support for this limitation, the recitation, "…one or more TRPM8 receptor triggering agents capable of stimulating a biological sensation and at least one TRP receptor blocking agent capable of blocking the biological sensation" in claim 1 is new matter and must be removed from the claims.  
The response did not point out where support for amended claim 1 could be found in the originally filed disclosure.  Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an 

Claim Rejections - 35 USC § 112(b) or (pre-AIA ) 35 USC § 112 (2nd Par.)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A patent must be precise enough to afford clear notice of what is claimed, thereby “‘appris[ing] the public of what is still open to them.’” Markman v. Westview Instruments, Inc., 517 U.S. 370, 373 (quoting McClain v. Ortmayer, 141 U.S. 419, 424 (1891)).  Otherwise there would be “[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942).  A claim fails to satisfy this statutory requirement and is Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014).  The vice of a functional claim exists not only when a claim is “wholly” functional, but also when the claim recites what has already been seen, and then uses functional language at the exact point of novelty.  See General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938)).  
The examiner has considered the following factors to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim.  The primary inquiry is whether the language leaves room for ambiguity or whether the boundaries are clear and precise.  
Claim language that merely states a result to be obtained without providing clear boundaries on the claim scope (e.g., by not specifying a well-defined way to achieve those results) is unclear.  Specifically, amended claim 1 recites one or more TRPM8 receptor triggering agents capable of stimulating a biological sensation and at least one TRP receptor blocking agent capable of blocking the biological sensation.  Thus, claim 1 seeks to require specific chemicals that result in a specific function, but the claim fails to clearly define the structure(s) that achieve the functional limitation claimed.  The claim merely states a functional characteristic without providing sufficient indication of how the function is achieved.  That is, the claim recites an undefined genus of "one or more TRPM8 Note that applicants provide absolutely no discussion of what agents can achieve the recited functions anywhere in the specification.  See also MPEP § 2173.05(g).  This rejection is in accordance with recent guidance provided by the USPTO (Functional language training 2016) as well as recent case law.  See, e.g., Nautilus, Inc. v. Biosig Instruments, Inc., 134 S. Ct. 2120, 2124 (2014), Teva Pharm. USA, Inc. v. Sandoz, Inc., 789 F.3d 1335 (Fed. Cir. 2015), The Dow Chem. Co. v. NOVA Chems. Corp., 803 F.3d 620 (Fed. Cir. 2015), Akzo Nobel Coatings Inc. v. Dow Chem. Co., 811 F.3d 1334 (Fed. Cir. 2016).  
In this case, it is not clear what structure(s) is/are required to meet the functional limitations.  The language of the claim is directed to a result that can be obtained, but does not set forth well-defined boundaries, and there is no evidence that the skilled artisan would know what structure or steps are necessarily encompassed by the claims.  Without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.  Ariad Pharmaceuticals., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 USPQ2d 1161, 1173 (Fed. Cir. 2010) (en banc).  The specification does not resolve the ambiguity because there is no description of specific structures required to achieve the recited function(s).  Consequently, the claim language creates "[a] zone of uncertainty which enterprise and experimentation may enter only at the risk of infringement claims." United Carbon Co., 317 U.S. at 236 (1942).  
Oakley, Inc. v. Sunglass Hut Int’l, 316 F.3d 1331, 1341 (Fed. Cir. 2003)), or applicant could amend the claims to recite the particular structure that accomplishes the function.  
The Federal Circuit has noted that "the patent drafter is in the best position to resolve the ambiguity in the patent claims, and it is highly desirable that patent examiners demand that applicants do so in appropriate circumstances so that the patent can be amended during prosecution rather than attempting to resolve the ambiguity in litigation." Halliburton Energy Servs., 514 F.3d at 1255 (Fed. Cir. 2008).  

Conclusion
Claims 1-12 and 14-20 are rejected.  No claims are currently allowable.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin S Orwig whose telephone number is (571)270-5869.  The examiner can normally be reached Mon.-Fri. 7AM-4PM (with alternate Fridays off).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached Mon.-Fri. at (571)270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.